Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The preliminary amendments filed on 23 July 2020 in which no claims were amended nor newly added is acknowledged. Claims 5, 10-15, 18, 24, 27, and 29-31 were canceled.
Claims 1-4, 6-9, 16, 17, 19-26, and 28 are pending in the instant application.
Priority
	This application is a 371 of PCT/US2019/015252, filed on 25 January 2019 which claims priority to the provisional application 62/622583 filed on 26 January 2018. Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the provisional application, 62/622583, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Claim analysis of the priority document reveal that there is no explicit sequence data for SEQ ID NO: 29 and 30. The specific amino acid sequence content of SEQ ID NO: 29 and 30 are introduced for the first time in the instant application, thus claim 22 has a priority date of 23 July 2020.

Claims 1-4, 6-9, 16, 17, 19-21, 23-26, and 28 are present in the original disclosure of the provisional application and have the priority date of 26 January 2018.

Objections to the Claims
Claim 6 lacks a period as a final punctuation mark. 
Correction is required. See MPEP § 608.01(b).
Sequence Compliance
The sequence identifiers, SEQ ID NO: 33 and SEQ ID NO: 34, were found to describe the same, identical peptide sequence. One sequence should pertain to only one sequence identifier, and only one sequence identifier should be given to one distinct sequence. 37 CFR 1.821(c) requires that each disclosed nucleic acid or amino acid sequence in the application appear separately in the sequence listing, with each sequence further being assigned a sequence identifier, referred to as "SEQ ID NO." The sequence identifiers must begin with 1 and increase sequentially by integers. The requirement for sequence identifiers, at a minimum, requires that each sequence be assigned a different number for purposes of identification. However, where practical and for ease of reference, sequences should be presented in the sequence listing in numerical order and in the order in which they are discussed in the application. See MPEP § 2422.01.
Information Disclosure Statement
	The information disclosure statement (IDS) dated 29 March 2021 complies with the provisions of 27 CFR 1.97, 1.98, and MPEP § 609. Accordingly, it has been placed in the application file and the information therein has been considered as to the merits.
Claim Rejections – 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-9, 16, 17, 19-26, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claims 1-4, 7- 9, 16, 17, 19-26, and 28, there are multiple interpretations of the “and” in the base claim 1. It is unclear whether “a nucleic acid molecule” modifies both “a nucleotide sequence encoding a chimeric antigen receptor” and “a nucleotide sequence encoding a protease sensitive scFv,” or just only the former. 
Regarding claim 6, this claim is dependent on canceled claim 5. As a result, there is a lack of antecedent basis for: (1) “the nucleotide sequence encoding a T2A skip sequence,” (2) “the nucleic acid molecule of claim 5,” (3) “the nucleotide sequence encoding the chimeric antigen receptor,” and (4) “the nucleotide sequence encoding a protease sensitive.” Furthermore, because claim 6 has been erroneously truncated, the missing content cannot be inferred, thus it is rendered indefinite.
Regarding claim 19, the “4-1BB costimulatory domain” lacks antecedent basis in the independent claim 1 to which it refers. Claim 1 contains “co-stimulatory domain,” but does not recite the “4-1BB” limitation. 
Claim Rejections – 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-9, 16, 17, 19-26, and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: (1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
Nature of the invention: 
The invention concerns a nucleotide encoding a chimeric antigen receptor (CAR) containing 1) an scFv , 2) a ps-scFv, 3) a spacer, 4) a transmembrane domain, 5) a co-stimulatory domain, and 6) a CD3 ζ signaling domain wherein the scFv and ps-scFv target the same tumor antigen. The tumor antigen is optionally CD44v6 or undefined. The protease targeting the ps-scFv is optionally MMP-2, MMP-9, or undefined. The protease-sensitive portion of the ps-scFv is located in the linker joining the VH and VL domains, or undefined. The scFv and the ps-scFv share the same CDR sequences, the same VH and VL sequences, or are at a minimum, directed towards the same antigen. The scFv may comprise SEQ ID NO: 1. The ps-scFv may comprise SEQ ID NO: 33 for the VH and SEQ ID NO: 34 for the VL domains. The spacer may comprise SEQ ID NO: 2-12, or be a variant thereof having 1-5 amino acid modifications. The costimulatory domain may comprise SEQ ID NO: 24, or a variant thereof having 1-5 amino acid modifications. The CD3 ζ signaling domain may comprise SEQ ID NO: 21. A linker of 3-15 amino acids may exist between the costimulatory domain and the CD3 ζ signaling domain. In some embodiments, the CAR comprises SEQ ID NO: 29, 30, a variant thereof having 1-5 amino acid modifications, or is less defined.
Breadth of claims:  
Any chimeric antigen receptor (CAR) directed towards any antigen that contains a scFv and a ps-scFv, wherein both scFv’s are directed towards the same antigen. Of these CARs, those that are effective in treating cancer.
State of the prior art/Predictability or unpredictability of the art:
The ability of immune cells to detect and destroy cancer cells forms the basis of all modern immunotherapies. CAR T cells were first described in the late 1980s, first-generation CAR T cells displayed poor anti-tumor efficacy in patients, owing to the limited expansion and persistence of transferred T cells. The inclusion of one or multiple costimulatory domains gave rise to second- or third-generation CARs, respectively, and is intended to enhance T cell function upon antigen recognition. Several clinical studies have reported dramatic response rates in relapsed or refractory (r/r) hematological malignancies, showcasing the unparalleled therapeutic potential of anti-CD19-CAR T cells to treat diseases such as acute lymphoblastic leukemia (ALL), diffuse large B cell lymphoma (DLBCL), and, to a lesser extent, chronic lymphocytic leukemia (CLL). The clinical success of CAR T cell therapy eventually culminated in the FDA approval of two CD19-specific CAR T cell products, namely tisagenlecleucel for r/r ALL and r/r large B cell lymphoma and axicabtagene cliloleucel for r/r large B cell lymphoma. However, various CAR T cell-mediated toxicities, such as tumor lysis syndrome, cytokine release syndrome, neurotoxicity, and on-target off-tumor toxicity have emerged, some with devastating consequences. Furthermore, antigen loss and the consequent tumor escape limit the long-term success of CAR T cell therapy in a significant fraction of patients. So far, CAR T cells have lacked potent clinical efficacy when targeting solid tumors. This is likely due to numerous hindrances, most notably CAR T cell dysfunction in a hostile tumor microenvironment, limited trafficking of CAR T cells to the tumor site and antigen heterogeneity amongst tumor cells. Additionally, antigen-independent tonic CAR signaling has been frequently demonstrated to harbor deleterious consequences for CAR T cells, potentially contributing to the therapeutic failure of a number of clinical CAR candidates. Accurately defining tonic CAR signaling has proven difficult, with a multitude of different receptors inducing distinct phenotypic or functional changes in CAR T cells (Cells 2019; 8(5): 472-488; pg 473, paragraph 1).
Amount of guidance/Existence of working examples:
In example 2 of the specification, applicant has provided a hypothetical preparation for generating the claimed CAR via trial-and-error testing of sequences known to be susceptible to the proteases, MMP-2 and MMP-9 (pg 19, paragraph 0049). Notably, the applicant has not generated the claimed CAR containing a ps-scFv nor tested its efficacy once successfully transfected into human T-cells, in treating any type of cancer. 
Furthermore, the strategy suggested by this application hinges on the assertion that multiple copies of the same scFv or multiple scFv’s directed towards the same antigen will bind to the target antigen worse than a single scFv, thus avoiding off-target binding (pg 2, paragraph 004). However, such multivalent antibody fragments have largely shown the inverse relationship in binding affinity, where multiple scFv’s directed towards the same antigen increases binding affinity rather than decreases. Many antibodies are naturally multivalent molecules that utilize multivalent binding to provide a significant increase in functional affinity (avidity), this is exemplified in pentameric IgM molecules which can potentially interact with ten antigen sites at a time (Biomol Eng. 2001; 18(3): 95-108; pg 96, col 2, paragraph 2). A search of the prior art shows no examples of the claimed strategy being implemented for the claimed purpose. The applicant cited PCT WO2016/210447 in support of their strategy, however this document exemplifies the opposite strategy, wherein the scFv is masked by a moiety incapable of binding the antigen.
Quantity of experimentation: 
	Given the complexity of CAR T cell receptor design and the known, often fatal risks with certain CAR T cell therapies, when coupled with the evidence contrary to principles of antigen binding affinity explained previously, one of skill in the art would have no expectation that the claimed strategy would be successful. One of skill in the art would expect that the CAR T cells as described would actually have greater on-target, off-tumor toxicity, since the proteases present in the tumor microenvironment would likely lower the binding affinity of the CAR T cell via removing half of the binding moieties of the ps-scFv’s; whereas in healthy cell populations that expressed the same antigen but lacked the protease, would be confronted with the CAR T cells with intact ps-scFv’s containing more antigen binding domains, thus capable of binding to the healthy cells with much greater affinity. Substantial experimentation in scFv and linker design is required to arrive at a proof of concept for the opposing trend in binding affinity. This must then be followed by more experimentation in regards to antigen choice and further experimentation done to determine what cancers this therapy could potentially be used for. In its current state, the most preliminary steps of this concept have yet to be carried out.

Lack of a working example is a critical factor to be considered, especially in a case involving an unpredictable and undeveloped art.  See MPEP § 2164. See the decision in Rasmusson v. SmithKline 413 F.3d 1318, 1325 (Fed. Cir. 2005) which stated:
“Thus, at the end of the day, the specification, even read in the light of the knowledge of those skilled in the art, does no more than state a hypothesis and propose testing to determine the accuracy of that hypothesis. That is not sufficient. [Citation omitted.] ‘If mere plausibility were the test for enablement under §112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the “inventor” would be rewarded the spoils instead of the party who demonstrated that the method actually worked.’”
Therefore, in view of the Wands factors as discussed above, e.g., the amount of guidance provided, the predictability of the art and the lack of working examples, to practice the full scope of the claimed invention herein, a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA ANN ESSEX whose telephone number is 571-272-1103. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/L.A.E./
Examiner, Art Unit 1649  
	/Adam Weidner/            Primary Examiner, Art Unit 1649